Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amended limitations are found to be novel and non-obvious in view of the prior art. The claims recite “performing summation of voltage values of voltage signals at the same moment detected by some or all of the elastic wave sensors, and performing an accumulation calculation based on the summed voltage values of voltage signals, wherein voltage values of voltage signals detected by different elastic wave sensors are assigned different weights during the summation; wherein the performing the accumulation calculation based on the voltage value of the voltage signal comprises: sampling a voltage signal within a set duration to obtain a voltage value of a valid voltage signal; and subtracting a set reference value from the voltage value of the valid voltage signal to obtain a difference, accumulating the obtained difference or a difference correction value obtained by correcting the difference and taking an absolute value to obtain the accumulation result; wherein a current moment is taken as an end moment for the set duration; voltage signals sampled within the set duration are all valid voltage signals, or a voltage signal sampled within the set duration with a difference between a voltage value of the voltage signal and the reference value being within a predetermined range is a valid voltage signal.” Such limitations are found to be allowable in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621